Exhibit 10.9

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of November ___, 2017 (this
“Employment Agreement”), by and between TheStreet, Inc., a Delaware corporation
(the “Company”), and James Cramer (“Cramer”).

 

WHEREAS, Cramer has been employed by the Company pursuant to several prior
employment agreements, the most recent of which was dated as of November 14,
2013 and effective as of December 1, 2013, as amended (the “Prior Employment
Agreement”; and

 

WHEREAS, Cramer and the Company wish to amend and restate the Prior Employment
Agreement in its entirety as set forth herein to document the mutually agreeable
terms and conditions of Cramer’s continued employment relationship with the
Company commencing effective from and after January 1, 2018.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

Section 1.          Duties.

 

(a)           The Company has appointed Cramer, and Cramer has accepted the
appointment, as an outside contributor for the Company. The Prior Employment
Agreement shall continue in effect through and including December 31, 2017. This
Employment Agreement, except as otherwise specifically noted herein, shall be
effective as of January 1, 2018 (the “Effective Date”) and shall expire on
December 31, 2021, unless sooner terminated in accordance with Section 4 hereof
(the period during which employee remains employed with the Company under this
Agreement is hereinafter referred to as the “Term”).During the Term, except
during any week when Cramer is on vacation as set forth in Section 2(d) hereof,
Cramer will, in a manner consistent with practice as in effect immediately prior
to the Effective Date (and with respect to the JC Events, as the parties from
time to time mutually agree), (i) author no fewer than twelve (12) articles per
week of original content intended for publication in the Company’s digital media
properties (www.thestreet.com, www.realmoney.com, and such other websites as the
parties may mutually agree to add) (collectively, the “Sites”), (ii) make blog
postings to www.realmoney.com and be an on-camera participant in videos for
display on the Sites, and (iii) participate in JC Events (as hereinafter
defined) as the parties from time to time may mutually agree. In addition,
during the Term, Cramer agrees to write for and oversee and manage the editorial
content of, the Company’s product known as “Action Alerts PLUS” (which the
parties may mutually agree, from time to time, to rename), and such other
products as the parties may mutually agree during the Term (provided that, as
between the parties, the Company shall be the sole and exclusive owner of the
trademark in Action Alert PLUS, the Products and all such other Company
products; provided further that, notwithstanding anything to the contrary
contained in this Employment Agreement, it is understood and agreed Cramer shall
retain and be the sole and exclusive owner of the trademark and any other
intellectual property rights in and to his name and likeness, regardless of how
or if Cramer’s name and/or likeness are used in any Products or Company products
or the titles thereof), and to maintain his charitable trust in connection with
the publication of Action Alerts PLUS, in a manner and at a level consistent
with the current practice in effect immediately prior to the Effective Date
and/or as otherwise hereafter mutually agreed; it being acknowledged and agreed
that Cramer shall perform such duties with support from the Research Director,
as defined in Section 1(b) below.

 

1

 

 

(b)           (i)          During the Term, the Company agrees to provide (A) an
assistant who shall provide support both for Cramer and the Company’s Chief
Executive Officer (the “Executive Assistant”), (B) a research director (the
“Research Director”) who shall provide support for Cramer’s duties with respect
to Action Alerts PLUS (and any other products the parties may mutually agree
during the Term), provided that the support provided by the Research Director to
Cramer, and the compensation payable to the Research Director, shall not be less
than that in effect as of the date one (1) day prior to the Effective Date and
(C) two researchers to assist Cramer with preparation for his “Mad Money” show
broadcast over CNBC (the “Mad Money Research Staff”), provided that CNBC agrees
to and does reimburse the Company, promptly after the Company invoices CNBC for
the cost of each member of the Mad Money Research Staff, including salary,
bonus, benefits and any direct expenses associated with the Mad Money Research
Staff (including, without limitation, severance). Each of the Executive
Assistant, the Research Director and the Mad Money Research Staff shall be an
employee of the Company and shall be approved by Cramer. The Executive Assistant
and Research Director shall be subject to all laws, rules, regulations and
policies of the Company, including the Company’s (i) Insider Trading Compliance
Program: Statement of Policies on Trading in Securities, (ii) Insider Trading
Compliance Program: Statement of Policies on Trading in Securities by Members of
the Board of Directors, Officers and Certain Designated Employees, and (iii)
Investment Policies for Editorial Staffers, current copies of which are attached
as Exhibits A-1, A-2 and A-3, respectively, hereto (collectively, the
“Investment Policy”), as are applicable to employees of the Company, and shall
be located at the Company’s offices. For purposes of the Investment Policy, the
Executive Assistant shall be subject to the trading restrictions applicable to
“Editorial Staffers” under the Investment Policies for Editorial Staffers. It is
understood that the Research Director’s first priority shall be to provide
support to Cramer as provided above. However, to the extent the Research
Director has additional capacity after fulfilling those duties, the Company may
assign additional duties to the Research Director in a manner substantially
consistent with the practice under the Prior Employment Agreement.

 

(ii)         During the Term, the Company agrees to provide reasonable office
space, computer access and supplies for Cramer’s personal assistant (the
“Personal Assistant”) at times Cramer is in the Company’s office, provided that
to the extent not already signed, the Personal Assistant shall execute a
confidentiality agreement in a form attached as Exhibit B hereto, and provided
further that the Personal Assistant materially complies at all times with
Company policies applicable to the Executive Assistant. The Company shall
reimburse Cramer for all documented out-of-pocket annual expenses incurred by
him in engaging the Personal Assistant in the amount of $125,000 per calendar
year during the Term, which amount shall be subject to further increase on an
annual basis during each year of the Term (with the first such adjustment, if
any, after the 2018 calendar year) by an amount equal to the applicable cost of
living adjustment applied to Social Security Income for the calendar year in
which such adjustment occurs.

 

(iii)        During the Term, the Company agrees to provide Cramer with access
to a Bloomberg terminal, at the Company’s sole expense, in a manner no less
favorable than the practice during the Prior Employment Agreement.

 

(iv)        During the Term, the Company shall reimburse Cramer for all
documented out-of-pocket expenses incurred by him in engaging a driver in the
amount of $125,000 per calendar year during the Term which amount shall be
subject to further increase on an annual basis during each year of the Term
(with the first such adjustment, if any, after the 2018 calendar year) by an
amount equal to the applicable cost of living adjustment applied to Social
Security Income for the calendar year in which such adjustment occurs.

 

2

 

 

(c)            Cramer agrees to perform faithfully his duties as an outside
contributor pursuant to this Employment Agreement to the best of his abilities.
In connection with the preparation of articles during the Term, Cramer shall
communicate solely with the Company’s Chief Executive Officer or his or her
designee. During the Term, Cramer must comply with (i) all laws applicable to
the Company’s employees and (ii) the provisions of the Investment Policy
applicable to all of the Company’s employees, and for so long as Cramer is a
director, to the Board of Directors of the Company, as such Investment Policy
may be implemented or amended from time to time throughout the Term; provided,
however, that if the Investment Policy and/or disclosure provisions implemented
or amended by the Company during the Term differ from the policies in place on
the Effective Date in any way which Cramer reasonably believes will have a
materially adverse effect on Cramer’s outside business activities, then Cramer
shall notify the Company in writing within forty-five (45) days of when he first
becomes aware that the implemented or amended policies or provisions might have
such a material adverse effect. In the event the Company does not fully cure
such material adverse effect within thirty (30) days’ after written notice
thereof from Cramer (it being understood that the parties will cooperate in good
faith in determining the extent to which a cure is necessary), Cramer shall be
entitled to voluntarily resign (within sixty (60) days after such failure to
cure), and such resignation shall be considered a termination with “Good Reason”
pursuant to Section 4(b) hereof, and shall not be considered a breach of this
Employment Agreement; provided, however, that no such resignation by Cramer
shall be considered a termination for Good Reason if in the opinion of counsel
to the Company the implemented or amended policies or provisions are required by
applicable law.

 

(d)           Subject to Cramer’s personal and professional availability, and
consistent with past practice, during the Term, Cramer also agrees to provide
certain reasonable services upon reasonable advance notice from the Company’s
Chief Executive Officer (“Other Services”), including participation in the
Company’s social media efforts, interactive chat rooms on the Sites and those on
any other digital services operated, in whole or in part and whether directly or
indirectly, by the Company, and attendance at charitable events or other events
at which the Company deems Cramer’s attendance beneficial (for the avoidance of
doubt, in accordance with Section 3 hereof, the Company shall reimburse Cramer
for all reasonable travel, accommodation and per diem expenses incurred in
connection with Cramer’s rendering of Other Services by means of his attendance
at any such events). The above activities may include streaming and archived
audio/video to the Sites and any other digital services operated, in whole or in
part and whether directly or indirectly, by the Company. The Company expressly
acknowledges, however, that Cramer shall not be required to perform any of the
Other Services set forth in this Section 1(d) if performance of such services
would interfere with any of Cramer’s outside activities; provided, however that
the Other Services at the Company’s election and upon reasonable notice to
Cramer shall include not less than three (3) events per calendar quarter during
the Term, including (as the Company may elect upon reasonable notice to Cramer),
(i) one live event (the promotion of which shall be subject to Cramer’s
approval, not to be unreasonably withheld, delayed or conditioned), (ii) one
private small event, and (iii) one teleconference/videoconference.

 

(e)            The Company agrees that subject to the restrictions set forth in
Section 5 hereof, Cramer shall render his services to the Company hereunder on a
non-exclusive basis, provided, however, that Cramer covenants that during the
Term he shall not be under or subject to any contractual restriction that is
inconsistent with the performance of his duties hereunder. In this regard,
without limiting the generality of the foregoing, the Company acknowledges and
agrees that, notwithstanding the services Cramer shall provide hereunder,
Cramer, subject to the restrictions set forth in Section 5 hereof, (a) shall be
entitled to engage, and will continue to engage, in other journalistic, writing
and media endeavors, including, without limitation, writing for magazines
(including, but not limited to, New York Magazine), writing for and appearing in
television and radio programs (including, but not limited to, hosting the CNBC
series “Mad Money” and making appearances on other CNBC and NBC television
programs), the writing of books, and writing for and appearing in content
distributed on the Internet (including, but not limited to, appearing in content
distributed on CNBC.com, writing content that may be distributed on New York
Magazine’s website, and writing books, the content of which may be published on
the Internet); provided that any such writing or appearance distributed on the
Internet shall have been originally made and distributed in print or television
media or, if made for the Internet, shall be directly related to a regular
television program of which Cramer is the primary talent (e.g., the bonus
lightning round on CNBC.com); provided, further, that in the event Cramer does
accept such engagements, he shall use reasonable efforts to ensure that the
byline for any articles he authors, and the comparable on air indication for
non-print media, refer to Cramer as Chief Markets Commentator for the Company
(or such other designation as the parties may agree); (b) shall be entitled to
engage, and may engage, in extensive investing and trading in securities, rights
and options relating thereto, and contracts in stock indexes, foreign currencies
and financial instruments (collectively, “Securities Activities”); and (c) shall
be entitled to engage in any of the activities permitted under Section 5(b) of
this Employment Agreement. Further, the Company acknowledges and agrees that
Cramer shall be entitled to engage, and may engage, in Securities Activities on
behalf of other persons or entities (including Cramer and members of his family)
and that any Cramer family members (including any spouse), may also engage in
extensive Securities Activities. All such Securities Activities that any Cramer
family member, Cramer’s affiliates or Cramer may engage in from time to time are
collectively referred to herein as the “Relevant Securities Activities.” In
connection with the foregoing, the Company further acknowledges and agrees that:

 

3

 

 

(i)          The Relevant Securities Activities will often involve Cramer’s
beneficial ownership in and/or trading of securities or other financial
instruments that are the subject of, or otherwise mentioned, referred to or
discussed in, articles written by Cramer for the Company, and that the Relevant
Securities Activities involving such securities or other financial instruments
may occur at any time before or after the publication date of an issue of any
article on the Sites in which such securities or other financial instruments are
mentioned, referred to or otherwise discussed by Cramer in such article.

 

(ii)         Cramer shall not have access to articles written for the Company by
other writers, or information regarding such articles, prior to publication,
except for articles that Cramer is writing or projects in which Cramer is
involved. Furthermore, the Company will endeavor to keep Cramer unaware, in any
and all of his capacities, of the final content or publication schedule of
articles, columns or other writings scheduled for publication on the Sites that
cover or discuss publicly traded securities other than the articles or columns
or other written materials prepared by Cramer for publication on the Sites.

 

(iii)        Notwithstanding any policy of the Company to the contrary, the
Relevant Securities Activities, insofar as they are conducted in a manner that
does not violate the express provisions of the Investment Policy and applicable
law, will not be deemed to in any way violate or breach any other procedures,
policies or practices of the Company now or hereafter in effect with respect to
Cramer, including, but not limited to, any other conflict of interest rules or
securities trading policies or other rules or procedures that otherwise may
apply generally to writers for the Company regarding their right to engage in
the trading of securities or other Relevant Securities Activities, and further,
that any such policies shall not be applicable to Cramer in connection with his
services hereunder.

 

(iv)        Provided Cramer is not in material breach of any of his obligations
hereunder, including any obligation under applicable law, and without limiting
the express provisions of this Employment Agreement, the Company irrevocably
waives and releases Cramer, his affiliates, and members of his immediate family
from any duty, fiduciary or otherwise, that Cramer or any of them may owe, or be
deemed to owe, the Company that may in any way prohibit or limit the Relevant
Securities Activities, insofar as they involve the trading and/or ownership of
securities or other financial instruments that are the subject of or are
otherwise referred to or discussed in the articles prepared by Cramer pursuant
to this Employment Agreement, and acknowledges and agrees that such Relevant
Securities Activities do not, and will not, constitute a misappropriation of the
Company’s property or a breach of any fiduciary or other duty Cramer may owe the
Company hereunder.

 

4

 

 

(v)         The Company warrants and agrees that each of the articles prepared
by Cramer and published by the Company shall provide appropriate disclosure
relating to the Relevant Securities Activities, as set forth in the Investment
Policy. The Company further agrees that it shall not, without Cramer’s written
consent, disclose any non-public information regarding securities positions
provided by Cramer to the Company pursuant to the Investment Policy to anyone
other than the Company’s senior management and senior editorial staff or its
legal advisers, on a confidential, “need to know” basis, or as required by any
court of competent jurisdiction or other federal or state governmental or
regulatory authority.

 

(f)            The Company agrees, to the extent permitted by applicable law, to
defend, indemnify and hold harmless Cramer against any and all loss, damage,
liability and expense, including, without limitation, reasonable attorneys’
fees, disbursements, court costs, and any amounts paid in settlement and the
costs and expenses of enforcing this Section of this Employment Agreement
(“Loss”), which may be suffered or incurred by Cramer in connection with the
provision of his services hereunder or under the Prior Employment Agreement,
including, without limitation, any claims, litigations, disputes, actions,
investigations or other matters relating to any securities laws or regulations,
or the violation or alleged violation thereof (the “Securities Actions”);
provided that such Loss (x) arises out of or in connection with the performance
by Cramer of his obligations under this Employment Agreement or the Prior
Employment Agreement and (y) is not the result of any breach by Cramer of his
obligations hereunder, and provided further that with respect to any Securities
Actions, the Company shall be under no obligation to defend, indemnify or hold
harmless Cramer if Cramer has not acted with a reasonable, good faith belief
that his actions were in no way violative of any securities laws or regulations.
With respect thereto, the termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a nolo contendere plea or its
equivalent, shall not, of itself, create a presumption that Cramer did not act
with a reasonable, good faith belief that his actions were in no way violative
of any securities laws or regulations. Further, to the extent that Cramer has
been successful on the merits or otherwise in defense of any Securities Action,
or in defense of any claim, issue or matter therein, he shall be defended,
indemnified and held harmless by the Company as required herein. Expenses
(including reasonable attorneys’ fees, disbursements and court costs) incurred
by Cramer in defending any Securities Action shall be paid by the Company in
advance of the final disposition of such Securities Action upon receipt of an
undertaking by or on behalf of Cramer to repay such amount if it shall
ultimately be determined that Cramer is not entitled to be indemnified by the
Company pursuant hereto.

 

(g)           The Company agrees, to the extent permitted by applicable law, to
defend, indemnify and hold harmless Cramer against any and all Losses (i)
relating to or arising out of any breach or alleged breach by the Company of any
warranty, representation or agreement made by the Company herein or under the
Prior Employment Agreement, or (ii) alleging the violation or infringement of a
proprietary right in connection with the exploitation by the Company of any
rights granted by Cramer to the Company hereunder or under the Prior Employment
Agreement, including, without limitation, the rights granted to the Company
pursuant to Section 6(b) herein, except to the extent due to an allegation that
Cramer has breached the representation set forth in the following sentence.
Cramer represents and warrants that to the best of his knowledge, the content
that he submits to the Company shall be original and not violative of the
copyright of any third party.

 

5

 

 

(h)           The Company may, for the fees specified in Section 2(d) below, use
Cramer’s name and likeness to promote the Company’s goods and services provided
that Cramer shall pre-approve each of the likenesses to be used by the Company
and shall cooperate with the Company, as the Company reasonably may request, in
supplying the Company (at the Company’s sole expense) with, and allowing the
Company to produce, such likeness (e.g., by allowing the Company to photograph
him). Consistent with current practice in effect as of the Effective Date, the
Company shall not need to submit for Cramer’s prior review and approval the use
of his name and pre-approved likeness in connection with the Company’s
marketing, provided, however (i) the Company agrees that its right to use
Cramer’s name and likeness shall be limited to uses consistent with current use
as of the date of this Agreement, and (ii) if Cramer reasonably determines that
any specific use of his name and/or likeness in Company marketing materials is
detrimental to him, he may notify the Company and the parties will work together
in good faith to change such material in order to resolve such concern.
Notwithstanding anything to the contrary contained herein, it is agreed that any
advertisement to be distributed via a broadcast or cable television network that
contains Cramer’s name or likeness must be submitted to Cramer for his prior
approval, which may be given or withheld in his sole discretion.

 

Section 2.          Compensation.

 

(a)            During the Term, as compensation for his services hereunder, the
Company shall pay to Cramer a royalty as set forth below (the “Royalty”) and
grant Cramer the restricted stock units (“RSUs”) having the terms set forth
herein. All applicable withholding taxes shall be deducted from payments of the
Royalty as set forth in Section 8 below. Withholding taxes applicable to the
granting or vesting of the RSUs shall be collected as set forth in the RSU Award
Letter (as defined below).

 

(b)           Royalty.

 

(i)          The Company shall pay Cramer a Royalty equal to twelve percent
(12%) of the Total Net Revenues (as defined below) for each calendar year
occurring in whole or in part during the Term (a “Covered Period”) which Royalty
amount shall be pro-rated on a daily basis for any partial calendar year
occurring during the Term. Notwithstanding the foregoing, the Company agrees
that the total Royalty payable to Cramer for any full calendar year occurring
during the Term shall not be less than Two Million Dollars ($2,000,000), which
minimum annual amount shall likewise be pro-rated on a daily basis for any
partial calendar year occurring during the Term (as applicable the “Annual
Minimum Royalty”). The Company shall satisfy and pay the Annual Minimum Royalty
to Cramer via the Payroll Draws (as defined below), which Payroll Draws will be
paid to Cramer in semi-monthly installments in accordance with normal Company
payroll processes, subject to tax withholdings as set forth in Section 8 below,
with the first such payment commencing on the first payroll in January 2018.

 

As used herein,

 

(A)          “Total Net Revenues” shall mean and be determined for each Covered
Period as the sum of the Product Net Revenues plus the JC Event Net Revenues, in
each case as generated, received and retained by the Company during such
applicable Covered Period.

 

(B)           “Product Net Revenues” shall mean and be determined for each
Covered Period as the Gross Revenues for such Covered Period less the Deductible
Expenses for such Covered Period, in each case to the extent directly related to
the Products.

 

(C)           “JC Event Net Revenues” shall mean and be determined for each
Covered Period as the Gross Revenues for such Covered Period less the Deductible
Expenses for such Covered Period, in each case to the extent directly related to
the JC Events.

 

6

 

 

(D)          “Product” or “Products” shall mean any and collectively all of the
subscription products and services offered by the Company during the Term or any
Covered Period, including without limitation the following products (and any
replacements, substitutes or reformatted versions thereof): (1) “Action Alert
Plus,” (2) “Action Alert Options,” (3) “AAP Silver,” (4) “Chairman’s Club,” (5)
“Daily Chatter from the Street,” (6) “Dividend Stock Advisor / Fixed Income
(Income Seeker),” (7) “The Daily Swing Trade,” (8) “Growth Seeker.” (9) “The
Street Options,” (10) “Portfolio Plus,” (11) “The Street Quant Rantings,” (12)
“Real Money,” (13) “Real Money Pro,” (14) “Real Money Pro Portfolio,” (15) “Real
Money Silver,” (16) “Stocks Under $10,” (17) “Trifecta Stocks,” and (18) “Top
Stocks.”

 

(E)           “JC Event” or “JC Events” shall mean each program, presentation or
event offered or sponsored by the Company during a Covered Period in which (1)
Cramer is a presenter, speaker, participant or panelist (notwithstanding the
involvement of other presenters, speakers, participants or panelists) or (2)
Cramer’s name or likeness is used in the advertising, marketing or publicity for
such program, presentation or event; provided that Cramer’s attendance at any
such event on his own volition and outside the scope of his engagement hereunder
shall not cause such event to constitute a JC Event for purposes of this
Employment Agreement.

 

(F)           Each Product and JC Event may be referred to individually as a
“Covered Product” and collectively as the “Covered Products.” Notwithstanding
anything herein to the contrary, Gross Revenues, Total Net Revenues, Product Net
Revenues, JC Event Net Revenues and Deductible Expenses shall be determined
without duplication among any one or more Covered Products. All Gross Revenues,
Total Net Revenues, Product Net Revenues, JC Event Net Revenues and Deductible
Expenses shall be as recognized by the Company in accordance with United States
generally accepted accounting principles.

 

(G)           “Gross Revenues” for a Covered Period with respect to a Covered
Product shall mean the gross revenues recognized by the Company for such Covered
Period directly related to such Covered Product (e.g., advertising,
subscription, admission fees, tickets, sponsorship payments received, and other
revenues directly related to the Covered Product).

 

(H)          “Deductible Expenses” for a Covered Period with respect to a
Covered Product shall mean the following costs and expenses actually incurred
and recognized by the Company for such Covered Period which are directly related
to such Covered Product: cancellations, chargebacks (including chargeback fees),
refunds, credit card processing and related fees, write-offs of bad debt,
reserves for the foregoing expenses consistent with prior practice and
historical expenses associated with such Covered Product (to the extent the
Company has applicable historical experience), sales taxes and commission
expenses (including any “bounty” or revenue sharing payments that may be owed to
third parties), advertising, marketing or promotional costs, production costs,
participant fees or honorariums (including travel and accommodations),
attendance materials, ticketing fees or ticketing costs which are directly
related to such Covered Product.

 

(I)            “Payroll Draws” shall mean an annual amount of Two Million Five
Hundred Thousand Dollars ($2,500,000) per calendar year which amount shall be
divided into twenty-four (24) equal, non-returnable (subject only to Sections
2(b)(ii) and (iii) below), semi-monthly installments of One Hundred Four
Thousand Six Hundred Sixty Six and 67/100s Dollars ($104,166.67) and pro-rated
on a daily basis for any partial calendar year and/or payroll period occurring
during the Term (each, a “Payroll Draw”).

 

7

 

 

(J)            “Annual Payroll Draws” shall mean, as of any particular date
during any Covered Period, the total cumulative Payroll Draws paid by the
Company to Cramer during such Covered Period.

 

(ii)         During the Term, the Company shall pay to Cramer the Payroll Draws
as set forth above in Section 2(b)(i). Within forty-five (45) days of the last
day of each Covered Period, the Company shall deliver to Cramer a statement
setting forth in reasonable detail the calculation of Total Net Revenues for
such Covered Period (the “Royalty Statement” for such Covered Period), which
Royalty Statement shall additionally calculate and determine the total Royalty
payable to Cramer for such Covered Period (including as prorated for any Covered
Period consisting of a partial calendar year) (as applicable, the “Annual
Royalty Amount”). To the extent the Annual Royalty Amount determined for a
Covered Period exceeds the Annual Payroll Draws paid by the Company to Cramer
for such Covered Period, the Company shall pay such excess amount (a “Royalty
Excess”) to Cramer (subject to withholding of taxes under Section 8 below) at
such time as the applicable Royalty Statement is delivered pursuant to the
foregoing sentence. To the extent the Annual Royalty Amount determined for a
Covered Period is (A) less than the Annual Payroll Draws paid by the Company to
Cramer for such Covered Period and (B) exceeds the Annual Minimum Royalty
determined for such Covered Period, then the amount by which the Annual Payroll
Draws paid by the Company to Cramer for such Covered Period exceed the Annual
Royalty Amount determined for such Covered Period (a “Recoverable Amount”) shall
be subject to the “Recovery Rules” hereinafter provided. To the extent the
Annual Royalty Amount determined for a Covered Period is less than the Annual
Minimum Royalty determined for such Covered Period, then the amount equal to the
Annual Payroll Draws paid by the Company to Cramer for such Covered Period less
the Annual Minimum Royalty determined for such Covered Period (also a
“Recoverable Amount”) shall be subject to the “Recovery Rules” hereinafter
provided. Notwithstanding anything to the contrary herein, in no event shall the
Recoverable Amount exceed an amount equal to Five Hundred Thousand Dollars
($500,000). Any information provided to Cramer under this Section 2(b)(ii),
including, without limitation, the Royalty Statements, shall be confidential
information of the Company as described in Section 6 hereof.

 

(iii)        If a Royalty Statement results in the determination of a
Recoverable Amount, then the following procedures and rules (the “Recovery
Rules”) shall apply: (A) for any Covered Period ending on or before December 31,
2020, such Recoverable Amount shall be treated as an advance made by the Company
and shall be equally applied, recovered from and otherwise reduce the next
ensuing semi-monthly Payroll Draws owed and payable by the Company to Cramer
over the immediately subsequent Covered Period hereunder, provided, that if this
Agreement is terminated early pursuant to the terms hereof and there are no such
or insufficient Payroll Draws capable of permitting the Company’s full recovery
of such Recoverable Amount, Cramer shall, within sixty (60) days after the
Company’s request for same, refund any such unrecovered Recoverable Amount to
the Company, and (B) for any Covered Period ending after December 31, 2020,
Cramer shall, within sixty (60) days after the Company’s request for same,
refund any such Recoverable Amount to the Company; provided that, without
prejudice to the Company’s rights under sub-clauses (A) and (B) above for any
Covered Period, the applicable Recoverable Amount may otherwise be offset or
recovered by the Company in such manner and at such times as the Company and
Cramer may mutually agree.

 

(c)            During the Term and for one (1) year thereafter, Cramer shall
have the right, during the Company’s normal business hours, and with no less
than thirty (30) days’ prior written notice and no more than once in any twelve
(12) month period, to (or appoint an agent to) inspect and audit the books and
records of the Company directly related to the calculation of Total Net Revenues
for a specified time period during the Term; provided that Cramer or his agent
shall execute a confidentiality agreement in a form (consistent with industry
standards for auditors having this relationship with the Company (i.e., auditors
not retained by the entity being audited) to sign) to be provided by the
Company, restricting the disclosure or use of the information to be provided by
the Company in connection with the audit. No period shall be audited more than
once. In the event that the Royalty paid to Cramer for such audited period was
greater or lesser than the Royalty that should have been paid to him, the
Company (in the event of an underpayment) or Cramer (in the event of an
overpayment), shall promptly pay such difference to the other party. Cramer
shall bear the costs of any such audit unless the results of such audit reveal
an underpayment of ten percent (10%) or more of the amounts actually due for the
audited period, in which case the Company shall reimburse Cramer for the
reasonable and documented costs of such audit in addition to remitting the
amount of the underpayment.

 

8

 

 

(d)           Licensing Fee. With respect to each calendar year during the Term,
commencing with calendar year 2018, in addition to the Payroll Draws and Royalty
payments (including any Royalty Excess), the Company shall pay Cramer a
non-returnable, non-recoupable annual fee in the amount of $300,000 for the use
of his name and likeness (the “Annual Licensing Fee”), subject to tax
withholdings as set forth in Section 8 below. The Annual Licensing Fee will be
paid in advance in four equal installments of $75,000 on each of January 1,
April 1, July 1, and October 1 during each calendar year during the Term.

 

(e)           Equity Awards. Effective January 2, 2018, Cramer shall be granted
RSUs (the “2018 RSU Award”) covering One Million (1,000,000) shares of the
Company’s common stock, par value $0.01 per share (“Common Stock”) all as
provided under and in conformity with the Company’s 2007 Performance Incentive
Plan (the “Plan”) and the 2018 RSU Award Letter (as hereinafter defined). The
2018 RSU Award shall be payable in shares of Common Stock and shall vest and
become payable as to 25% of the shares subject to the 2018 RSU Award on December
31 of each of 2018, 2019, 2020 and 2021, respectively, subject to Cramer’s
continued service though each such vesting date and the terms set forth in the
2018 RSU Award letter agreement attached hereto as Exhibit D (the “2018 RSU
Award Letter”). The shares of Commons Stock (or, as may be permitted by the 2018
RSU Award Letter, restricted stock) into which the 2018 RSU Award may be settled
(or into which any equity award made to Cramer during the term of the Prior
Employment Agreement may be settled) shall have been registered with the
Securities and Exchange Commission on Form S-8.

 

(f)            Pay or Play. Nothing herein shall obligate the Company to exploit
Cramer’s name or likeness or any of the content or materials created by Cramer
hereunder or to conduct any JC Events. Notwithstanding any term to the contrary
contained herein, provided that this Employment Agreement is not terminated
pursuant to Section 4(a), 4(b)(B), 4(c), or 4(d) hereunder, the Company shall be
obligated to pay to Cramer the full Royalty and grant to Cramer all RSUs for the
entire Term in accordance with the terms hereof and the 2018 RSU Award Letter.

 

(g)           Vacation. During each year of the Term, Cramer shall be entitled
to six (6) weeks of vacation.

 

(h)           Benefits. During the Term, Cramer shall be entitled to participate
in any group insurance, accident, sickness and hospitalization insurance, and
any other employee benefit plans of the Company in effect during the Term,
including plans available to the Company’s executive officers.

 

Section 3.          Expense Reimbursement.

 

During the Term, Cramer shall have the right to reimbursement, upon proper
accounting, of reasonable expenses and disbursements incurred by him in the
course of his duties hereunder (including without limitation the expense of his
Personal Assistant and driver, as described in Sections 1(b)(ii) and 1(b)(iv)).

 

9

 

 

Section 4.          Employment Termination.

 

(a)            At any time during the Term and except as otherwise provided in
Section 4(c) hereof, the Company shall only have the right to terminate this
Employment Agreement and Cramer’s employment with the Company hereunder, and to
give Cramer notice of such termination as of a date not earlier than seven (7)
days from such notice, because of (i) Cramer’s willful misconduct or gross
negligence in the performance of his obligations under this Employment
Agreement, (ii) dishonesty or misappropriation by Cramer relating to the Company
or any of its funds, properties, or other assets, (iii) any intentional or
reckless unauthorized disclosure by Cramer of confidential or proprietary
information of the Company which is reasonably likely to result in material harm
to the Company, (iv) a conviction of Cramer (including entry of a guilty or nolo
contendere plea) of a felony involving fraud, dishonesty, moral turpitude, or
involving a violation of federal or state securities laws, (v) the entry of an
order, judgment or decree, of any court of competent jurisdiction or any federal
or state authority, enjoining Cramer from violating the federal securities laws,
or suspending or otherwise limiting Cramer’s right to act as an investment
adviser, underwriter, broker or dealer in securities, (vi) a finding by a court
of competent jurisdiction in a civil action or a finding by the Securities and
Exchange Commission that Cramer has violated any federal or state securities
law, or (vii) the failure by Cramer to perform faithfully his duties hereunder
or other breach by Cramer of this Employment Agreement and such failure or
breach is not cured, to the extent cure is possible, by Cramer within thirty
days after written notice thereof from the Company to Cramer (each individually,
and all collectively, “Cause”). Notwithstanding anything to the contrary
contained herein, the Company acknowledges and agrees that sharp and caustic
commentary and behavior is a part of Cramer’s persona and appeal. Accordingly,
the Company agrees that such remarks and actions made and performed by Cramer,
whether in connection with the performance of his duties hereunder or otherwise,
shall not constitute Cause for termination hereunder (for the avoidance of doubt
it is understood that commentary which at the time of its making is known by
Cramer to be libelous is not intended to be excused as sharp and caustic
commentary under this Section 4(a)). If this Employment Agreement and Cramer’s
employment with the Company hereunder is terminated for Cause, or if Cramer
voluntarily resigns from the Company without Good Reason (as defined in Section
4(b) below) during the Term, the Company shall pay Cramer promptly (no later
than forty-five (45) days) following such termination of employment all earned
but unpaid portions of the Royalty through the date of termination. Following
any such termination, Cramer shall not be entitled to receive any other payment,
except as provided for hereunder with respect to any period after such
termination. If Cramer’s employment is terminated pursuant to this Section 4(a),
then the 2018 RSU Award will be treated in accordance with the applicable 2018
RSU Award Letter.

 

(b)           This Employment Agreement and Cramer’s employment with the Company
hereunder may also be terminated by Cramer for “Good Reason” in the event of (A)
a material breach of this Employment Agreement by the Company, as to which
Cramer notifies the Company in writing within thirty (30) days of becoming aware
of such breach, which breach is not cured, to the extent cure is possible,
within thirty (30) days after written notice thereof from Cramer to the Company,
provided that such termination must occur within sixty (60) days of such failure
to cure or (B) a termination in accordance with Sections 1(c) or 4(d) of this
Employment Agreement. Cramer’s right to terminate this Employment Agreement and
his employment with the Company hereunder for Good Reason pursuant to this
Section 4(b) is in addition to any remedies Cramer may have in law or equity in
the event the Company breaches this Employment Agreement. If Cramer’s employment
is terminated for Good Reason pursuant to this Section 4(b), then the 2018 RSU
Award will be treated in accordance with the applicable 2018 RSU Award Letter.

 

10

 

 

(c)            This Employment Agreement and Cramer’s employment with the
Company hereunder shall terminate immediately and automatically on the death or
Disability (as defined below) of Cramer or the liquidation or dissolution of the
Company or other shutdown of the business then conducted by the Company. If this
Employment Agreement and Cramer’s employment with the Company hereunder is
terminated on account of Cramer’s death or Disability, or because of a
liquidation or dissolution of the Company or other shutdown of the business then
conducted by the Company during the Term, then (i) the Company shall pay Cramer
promptly (no later than forty-five (45) days) following termination of
employment, all earned but unpaid portions of the Royalty through the date of
termination and (ii) the 2018 RSU Award shall be treated in accordance with the
applicable 2018 RSU Award Letter. Following any such termination, neither
Cramer, nor his estate, conservator or designated beneficiary, as the case may
be, shall be entitled to receive any other payment with respect to any period
after such termination.

 

For purposes of this Employment Agreement, “Disability” shall mean that, as a
result of physical or mental illness, Cramer has been unable to perform his
duties to the Company for a period of ninety (90) consecutive days or one
hundred twenty (120) or more days in any one hundred eighty (180) consecutive
day period, as determined in the opinion of a physician selected by the Company
with Cramer’s consent (which consent shall not be unreasonably withheld or
delayed).

 

(d)           Cramer shall have the right to terminate this Employment
Agreement, and such termination shall constitute a termination by Cramer with
“Good Reason” pursuant to Section 4(b) hereof, on a date that is thirty (30)
days after the occurrence of the sale of Action Alert Plus or a majority
(measured by those producing more than one-half (1/2) of the Product Net
Revenues in the preceding full Covered Period) of the other Product(s) or upon a
transaction constituting a Change of Control of the Company (as defined in the
Plan) (the acquiring entity in such sale of such Product(s) or Change in Control
transaction, the “Acquiror” and such sale or transaction, the “Transaction”) if
Cramer reasonably believes that the association of his name, likeness or content
with the Acquiror in connection with the continuation of the Employment
Agreement after consummation of the Transaction would materially damage his
brand, reputation or his relationship with the broadcast or cable television
network then producing and/or televising “Mad Money” or any successor show;
provided, that if the Company notifies Cramer in writing that it is
contemplating pursuing a potential Transaction with a potential Acquiror that
the Company reasonably believes has a bona fide interest in pursuing a
Transaction (a “Potential Transaction Notice”), then Cramer will provide the
Company, within seven (7) business days of receiving the Potential Transaction
Notice, with written notice stating that Cramer believes he would have the right
to, and intends to terminate the Employment Agreement within thirty (30) days of
consummation of such Transaction with such Acquiror.

 

(e)            Upon the termination of this Employment Agreement pursuant to
Section 1(c) or Section 4 hereof, (i) the Company shall have no further
obligations under this Employment Agreement; provided however that Sections
1(f), 2(c), 3, 4, 5, 6, 7, 8, 8A, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18 and 19
hereof shall survive and remain in full force and effect in accordance with
their terms; and (ii) the Company shall cease all uses of Cramer’s name or
likeness other than (A) in connection with the display of (x) audio or
audiovisual editorial content containing Cramer’s voice and/or image created
prior to the date of termination (for avoidance of doubt, “editorial content”
shall not include content the primary purpose of which is to promote the goods
or services of the Company, it being understood that all uses of such
promotional content shall cease upon termination of the Employment Agreement)
and (y) text-based editorial content authored by Cramer prior to the date of
termination, including without limitation articles, columns and blog posts; and
(B) as the Company may have a right to do under law without Cramer’s permission.

 

11

 

 

Section 5.         Restrictive Covenants.

 

(a)            In exchange for the consideration set forth in this Employment
Agreement, Cramer hereby agrees that, during the period from the Effective Date
through the end of the Term, he will not (i) render services in connection with,
endorse or promote, in any media now or hereafter known, any financial products
or services including, without limitation, any investment newsletter,
subscription-based financial media product, digital financial media service or
any mutual fund, exchange-traded fund or other investment portfolio product; or
(ii) other than via one or more of the Products, or as the Company in its
discretion may approve, disclose, in advance of such purchase or sale, any
purchases or sales of securities or other investment products (including without
limitation equity securities, exchange-traded funds, exchange-traded notes,
mutual funds, options, futures and commodities) that Cramer intends to make in
accounts he controls (including, without limitation, his charitable trust) or
beneficially owns; or (iii) other than via one or more of the Products or as the
Company in its discretion may approve, discuss a material amount of the specific
investment recommendations contained in any one or more of the Products; or (iv)
act as a lender to, or stockholder, director, principal, owner, employee,
consultant to, or partner of, any other digital media business that competes
directly with the business of the Company as it is then constituted.

 

(b)           Notwithstanding clause (i) of Section 5(a), Cramer may, to the
extent not prohibited by clause (ii) or clause (iii) of Section 5(a), (i) appear
on cable and/or broadcast television network programs in a manner consistent
with his current practice (e.g., host of “Mad Money” and guest appearances on
other programs); (ii) permit additional distribution via the Internet of his
appearances in the television programs described in clause (i) of this Section
5(b) solely in their original long-form (i.e., 22 minutes or longer) format; and
(iii) author books (provided that he shall not author more than two books per
year concerning investing or personal finance) and permit distribution of the
books via any media; provided that in connection with any such activities Cramer
does not receive consideration from any company or the sponsor of any investment
product, which company or product is a subject of his commentary.

 

(c)           Cramer hereby agrees that, if his employment hereunder is
terminated by the Company for Cause or by him without Good Reason during the
Term, then, for a period of eighteen (18) months following such termination,
except to the extent permitted in Section 5(b) above, he will not author
articles or columns for any other digital financial publication that competes
directly with the Company without first notifying the Company and securing its
consent, which consent shall not be unreasonably withheld.

 

(d)           Cramer hereby agrees that, during the period from the Effective
Date through the end of the first eighteen (18) months after the cessation of
Cramer’s employment with the Company hereunder, Cramer will not solicit for
employment, in any business enterprise or activity, any person who was employed
by the Company during the six months prior to the cessation of his employment.
The Company acknowledges and agrees that this Section 5(d) shall not apply to
any Mad Money Research Staff, whether current, former or otherwise.

 

(e)           The parties acknowledge that the restrictions contained in this
Section 5 are a reasonable and necessary protection of the immediate interests
of the Company, and any violation of these restrictions would cause substantial
injury to the Company and that the Company would not have entered into this
Employment Agreement, without receiving the additional consideration offered by
Cramer in binding himself to any of these restrictions. In the event of a breach
or threatened breach by Cramer of any of these restrictions, then in addition to
financial or other damages that may be deemed by a court of law to apply, the
Company shall be entitled to apply to any court of competent jurisdiction for an
injunction restraining Cramer from such breach or threatened breach; provided
however that the right to apply for an injunction shall not be construed as
prohibiting the Company from pursuing any other available remedies for such
breach or threatened breach.

 

12

 

 

Section 6.          Confidentiality; Ownership of Articles and Columns.

 

(a)            Except as otherwise provided in this Employment Agreement, Cramer
shall, and shall cause his attorneys, accountants and agents (collectively,
“Agents”) to agree to, keep secret and retain in strictest confidence, any and
all confidential information relating to the Company or otherwise not available
to the general public, provided that such confidential information shall not
include any information that (a) has become generally available to the public
other than as a result of a disclosure by Cramer or his Agents, or (b) was
available to Cramer or any of his Agents on a non-confidential basis from a
third party having no obligation of confidentiality to the Company, and Cramer
shall not, and shall cause his Agents not to, disclose such confidential
information to any Person (as defined in Section 7) other than the Company or
its Agents, except as may be required by law (in which event Cramer shall so
notify Company as promptly as practicable).

 

(b)           All articles, columns, postings, other text-based content or audio
or audiovisual content that Cramer authors or produces for the Company and which
are in fact published or publicly performed (including without limitation via
delivery over the Internet) shall be owned by and belong exclusively to the
Company, and Cramer shall execute and deliver to the Company, without additional
compensation, such instruments as the Company may require from time to time to
evidence its ownership of any such articles or columns.

 

Section 7.          No Third Party Beneficiary.

 

This Employment Agreement is not intended and shall not be construed to confer
any rights or remedies hereunder upon any Person, other than the parties hereto
or their permitted assigns. For purposes of this Employment Agreement, “Person”
shall mean an individual, corporation, partnership, limited liability company,
limited liability partnership, association, trust or other unincorporated
organization or entity.

 

Section 8.          Withholding of Taxes.

 

Any payments to Cramer pursuant to the terms of this Employment Agreement shall
be reduced by such amounts, if any, as are required to be withheld with respect
thereto under all present and future federal, state, and local tax laws and
regulations and other laws and regulations.

 

13

 

 

Section 8A.          Excise Tax.

 

Notwithstanding anything in this Employment Agreement to the contrary, in the
event that it shall be determined that any payment, distribution, or other
action by the Company to or for Cramer’s benefit (whether paid or payable or
distributed or distributable pursuant to the terms of this Employment Agreement
or otherwise) (a “Parachute Payment”), would result in an “excess parachute
payment” within the meaning of Section 280G(b)(i) of the Internal Revenue Code
of 1986, as amended (the “Code”), and the value determined in accordance with
Code Section 280G(d)(4) of the Parachute Payments, net of all taxes imposed on
Cramer (the “Net After-Tax Amount”) that Cramer would receive would be increased
if the Parachute Payments were reduced, then the Parachute Payments shall be
reduced by an amount (the “Reduction Amount”) so that the Net After-Tax Amount
after such reduction is greatest. For purposes of determining the Net After-Tax
Amount, Cramer shall be deemed to (i) pay federal income taxes at the highest
marginal rates of federal income taxation for the calendar year in which the
Parachute Payment is to be made, and (ii) pay applicable state and local income
taxes at the highest marginal rate of taxation for the calendar year in which
the Parachute Payment is to be made, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes. Subject to the provisions of this Section 8A, all determinations required
to be made under this Section 8A, including the Net After-Tax Amount, the
Reduction Amount and the Parachute Payments that are to be reduced pursuant to
this Section 8A and the assumptions to be utilized in arriving at such
determinations, shall be made by an independent public accounting firm of
nationally recognized standing selected by the Company and reasonably acceptable
to Cramer (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and Cramer within fifteen (15) business days of
the receipt of notice from Cramer that there has been a Parachute Payment, or
such earlier time as is requested by Cramer. For the avoidance of doubt,
PricewaterhouseCoopers, Deloitte & Touche, Ernst & Young and KPMG are firms
reasonably acceptable to Cramer. The Accounting Firm’s decision as to which
Parachute Payments are to be reduced shall be made (a) only from Parachute
Payments that the Accounting Firm determines reasonably may be characterized as
“parachute payments” under Code Section 280G; (b) first, only from Parachute
Payments that are required to be made in cash, (c) second, only with respect to
any amounts that are not payable pursuant to a “nonqualified deferred
compensation plan” subject to Code Section 409A, until those payments have been
reduced to zero, and (d) in each of the foregoing cases, in reverse
chronological order, to the extent that any Parachute Payments subject to
reduction are made over time (e.g., in installments). In no event, however,
shall any Parachute Payments be reduced if and to the extent such reduction
would cause a violation of Code Section 409A or other applicable law. All fees
and expenses of the Accounting Firm under this Section 8A shall be borne solely
by the Company. Any determination by the Accounting Firm under this Section 8A
shall be binding upon the Company and Cramer.

 

Section 9.          Notices.

 

Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express,
telecopy (or like transmission) or personal delivery against receipt or mailed
by registered or certified mail (return receipt requested), to the party to whom
it is given at such party’s address set forth below such party’s name on the
signature page or such other address as such party may hereafter specify by
notice to the other party hereto, with copies to the following:

 

  For the Company: TheStreet, Inc.     14 Wall Street, 15th Floor     New York,
New York 10005     Attention: General Counsel         With a copy to: Bobby
Rosenbloum, Esq.     c/o Greenberg Traurig, LLC     Terminus 200, Suite 2500    
3333 Piedmont Road, NE     Atlanta, GA 30305         For Cramer: Bruce
Birenboim, Esq.     Charles Googe, Esq.     Paul, Weiss, Rifkind, Wharton &
Garrison     1285 Avenue of the Americas     New York, New York 10019-6064

 

Any notice or other communication shall be deemed to have been given as of the
date so personally delivered or transmitted by telecopy or like transmission or
on the next business day when sent by overnight delivery service.

 

14

 

 

Section 10.          Amendment; Section 409A.

 

(a)            This Employment Agreement may be amended only by a written
agreement signed by the parties hereto. In addition, to the extent that any of
the payments hereunder are or may be governed by Section 409A of the Code, the
parties will work together in a commercially reasonable manner in good faith to
amend any provisions as necessary for compliance or to avoid the imposition of
taxes or penalties under Section 409A of the Code in a manner that maintains the
basic financial provisions of this Employment Agreement. In this connection,
each party will make any amendments or adjustments reasonably requested by the
other party which satisfy the foregoing condition.

 

(b)           It is the intention of the Company and Cramer that this Employment
Agreement complies with the requirements of Section 409A of the Code, and this
Employment Agreement will be interpreted in a manner intended to comply with
Section 409A. All payments under this Employment Agreement are intended to be
excluded from the requirements of Section 409A of the Code or be payable on a
fixed date or schedule in accordance with Section 409A(a)(2)(iv) of the Code. To
the extent that reimbursements or in-kind benefits due to Cramer under this
Employment Agreement constitute “deferred compensation” under Section 409A of
the Code, any such reimbursements or in-kind benefits shall be paid to Cramer in
a manner consistent with Treasury Regulations Section 1.409A-3(i)(1)(iv).

 

(c)           Notwithstanding anything in this Employment Agreement to the
contrary, in the event that Cramer is deemed to be a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Code and Cramer is not “disabled”
within the meaning of Section 409A(a)(2)(C) of the Code, no payments hereunder
that are “deferred compensation” subject to Section 409A of the Code shall be
made to Cramer prior to the date that is six (6) months after the date of
Cramer’s “separation from service” (as defined in Section 409A of the Code) or,
if earlier, Cramer’s date of death. Following any applicable six (6) month
delay, all such delayed payments will be paid in a single lump sum on the
earliest permissible payment date. For purposes of applying Section 409A of the
Code to this Employment Agreement each separately identified amount or payment
to which Cramer is entitled under this Employment Agreement, including without
limit those provided or which may be made under Sections 2 and 4 hereof, shall
be treated as a separate payment and, to the extent possible under Section 409A
of the Code, any series of installment payments under this Employment Agreement
shall be treated as a right to a series of separate payments, including for all
purposes of Treasury Regulations Section 1.409A- 1(b)(4)(i)(F),
1.409A-1(b)(9)(iii) and 1.409A-1(b)(9)(v)(B).

 

(d)           For purposes of this Employment Agreement, with respect to
payments of any amounts that are considered to be “deferred compensation”
subject to Section 409A of the Code, references to “termination of employment”
(and substantially similar phrases) shall be interpreted and applied in a manner
that is consistent with the requirements of Section 409A of the Code.

 

(e)           Cramer’s right to any deferred compensation, as defined under
Section 409A of the Code, shall not be subject to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, garnishment by
creditors, or borrowing, to the extent necessary to avoid tax, penalties and/or
interest under Section 409A of the Code.

 

(f)            Notwithstanding the foregoing, the Company does not make any
representation to Cramer that the payment of any amounts or benefits provided
under this Employment Agreement are exempt from, or satisfy, the requirements of
Section 409A of the Code, and the Company shall have no liability or other
obligation to indemnify or hold harmless Cramer or any beneficiary of Cramer for
any tax, additional tax, interest or penalties that Cramer or any beneficiary of
Cramer may incur in the event that any provision of this Employment Agreement,
or any amendment or modification hereof or thereof or any other action take with
respect thereto is deemed to violate any of the requirements of Section 409A of
the Code.

 

15

 

 

Section 11.          Binding Effect.

 

Neither this Employment Agreement nor any of the rights granted in this
Employment Agreement is assignable by Cramer, except that Cramer shall have the
right, upon written notice to the Company, to assign payments and royalties due
or to become due to Cramer under this Agreement pursuant to an assignment
agreement in a form mutually agreed upon by Cramer and the Company which shall
provide that the assignee shall not have the right to audit the Company’s books
and records related to such payments or royalties. The Company may assign this
Agreement to the Acquiror in connection with a Transaction upon written notice
to Cramer (for the avoidance of doubt, nothing in this Section 11 shall alter
Cramer’s rights set forth in Section 4(d)). Other than any assignment permitted
in the preceding two sentences of this Section 11, any purported assignment of
this Employment Agreement or of any right granted under this Employment
Agreement shall be null and void ab initio. None of Cramer’s rights under this
Employment Agreement shall be subject to any encumbrances or the claims of
Cramer’s creditors. This Employment Agreement shall be binding upon and inure to
the benefit of the Company, Cramer, and any permitted successors or assigns of
the parties.

 

Section 12.          Governing Law.

 

This Employment Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York applicable to contracts to be
performed wholly within the state, and without regard to its conflict of laws
provisions.

 

Section 13.          Severability.

 

If any provision of this Employment Agreement including those contained in
Sections 5 and 6 hereof, shall for any reason be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Moreover, if any
one or more of the provisions of this Employment Agreement, including those
contained in Sections 5 and 6 hereof, shall be held to be excessively broad as
to duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowable by
applicable law. To the extent permitted by applicable law, each party hereto
waives any provision of law that renders any provision of this Employment
Agreement invalid, illegal or unenforceable in any way.

 

Section 14.          Execution in Counterparts.

 

This Employment Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original and all of which shall constitute one
and the same instrument.

 

Section 15.          Entire Agreement.

 

This Employment Agreement, together with the exhibits attached hereto (including
the 2018 RSU Award Letter), sets forth the entire agreement, and supersedes all
prior agreements (including without limit, the Prior Employment Agreement and
preceding employment agreements) and understandings, both written and oral,
between the parties with respect to the subject matter hereof. The parties
hereby acknowledge that, as of the Effective Date, Cramer has award letters in
respect of RSUs and other equity awards outstanding, including, without
limitation, in respect of RSUs granted on April 9, 2008, April 15, 2008, January
2, 2009, January 4, 2010, January 5, 2010, January 1, 2011, December 2, 2013,
and January 2, 2014 which shall survive and remain in effect in accordance with
their terms following the Effective Date. For the avoidance of doubt, nothing in
this Section 15 shall be read to affect Cramer’s rights to any earned but unpaid
portions of the Royalty or any other earned but unpaid compensation and benefits
(e.g., vacation, equity awards, unreimbursed medical benefits, unreimbursed
expenses, indemnification rights) determined as of the Effective Date of this
Employment Agreement.

 

16

 

 

Section 16.          Titles and Headings.

 

Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Employment Agreement.

 

Section 17.          No Cross-Default.

 

No default by Cramer under this Employment Agreement shall automatically
constitute a default under any other agreement with the Company.

 

Section 18.          Duty to Mitigate; Enforcement of Employment Agreement.

 

Cramer shall have no duty to mitigate any damages payable by the Company to
Cramer hereunder. The Company shall reimburse Cramer for all reasonable legal
fees and expenses Cramer incurs in connection with enforcing or defending any
issue arising under or related to this Employment Agreement, to the extent
Cramer substantially prevails with respect to such issue.

 

Section 19.          Consent to Jurisdiction.

 

Cramer and the Company hereby irrevocably submit to the jurisdiction of any New
York State or Federal court sitting in the City and County of New York in any
action or proceeding to enforce the provisions of this Employment Agreement, and
waive the defense of inconvenient forum to the maintenance of any such action or
proceeding.

 

Section 20.          Other Agreements; Approvals.

 

Cramer represents and warrants that his employment with the Company pursuant to
this Employment Agreement and the performance of his duties hereunder will not
violate any other agreement to which he is a party, including without limitation
any agreement between Cramer, on the one hand, and CNBC, NBC Universal or any of
their affiliates, on the other hand. The Company represents and warrants that it
has the corporate power and authority to execute, deliver and perform this
Agreement, that the execution, delivery and performance of this Agreement has
been duly authorized, executed and delivered by the Company, including approval
by the Company’s Board of Directors and the Compensation Committee thereof, and
that this Agreement constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.

 

17

 

 

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date first written above.



              THESTREET, INC.       By: -s- David A. Callaway [img001_v3.jpg]   
    Name: David A. Callaway       Title:    CEO               Address: 14 Wall
Street, 15th Floor       New York, NY 10005           Telephone:   212-321-5000
  Telecopy:     212-321-5013       Attention:  Chief Executive Officer       -s-
James Cramer [img002_v3.jpg]    James Cramer       Address: 14 Wall Street, 15th
Floor       New York, NY 10005           Telephone:   212-321-5000  
Telecopy:     212-321-5013

 

 

 

 

Exhibit A-1

 

Insider Trading Compliance Program: Statement of Policies on Trading in
Securities

 

EXHIBIT A-1 

 

 

Exhibit A-2

 

Insider Trading Compliance Program: Statement of Policies on Trading in
Securities by Members of the Board of Directors, Officers and Certain Designated
Employees

 

EXHIBIT A-2 

 

 

Exhibit A-3

 

Investment Policies for Editorial Staffers

 

EXHIBIT A-3 

 

 

Exhibit B

 

Confidentiality Agreement

 

EXHIBIT B 

 

 

Exhibit C

 

[Intentionally Omitted]

 

EXHIBIT C 

 

 

Exhibit D

 

THESTREET, INC. AGREEMENT FOR GRANT OF

RESTRICTED STOCK UNITS UNDER

2007 PERFORMANCE INCENTIVE PLAN

 

January 2, 2018

 

James J. Cramer

c/o TheStreet, Inc.

14 Wall Street 15TH Floor

New York, NY 10005

 

Dear Jim:

 

This letter (the “Letter”) sets forth the terms and conditions of the grant of
Restricted Stock Units (“RSUs”) hereby awarded to you by TheStreet, Inc. (the
“Company”), in accordance with the provisions of the Company’s 2007 Performance
Incentive Plan (the “Plan”) and in connection with the execution by you and the
Company of that certain Amended and Restated Employment Agreement dated
effective as of January 1, 2018 (the “Employment Agreement”).

 

This award is subject to the terms and conditions set forth in the Plan, any
rules and regulations adopted by the Board of Directors of the Company or the
committee of the Board which administers the Plan (the “Committee”) that are not
inconsistent with the provisions of this Letter. Any term used in this Letter
and not defined herein shall have the meaning set forth in the Plan.

 

1.Grant of RSUs

 

You have been granted 1,000,000 RSUs. Each RSU represents the right to receive
one share of the Company’s Common Stock (“Common Stock”) on the applicable
vesting date for such RSU. No RSU may be sold, transferred, assigned, pledged or
otherwise encumbered by you; provided that the foregoing shall not affect your
right to name a beneficiary under Section 13 of the Plan. Until such time as
stock certificates for the shares of Common Stock represented by the RSUs have
been delivered to you in accordance with Section 4 below, you shall have none of
the rights of a stockholder with respect to the Common Stock.

 

EXHIBIT D 

 

 

However, this grant includes the grant of dividend equivalents with respect to
your RSUs. The Company will maintain a bookkeeping account to which it will
credit, whenever dividends (other than stock dividends for which an adjustment
is made to the number of shares of Common Stock subject to the RSUs pursuant to
Section 4.4 of the Plan in the same percentage as paid on outstanding Common
Stock) or distributions are paid on the Common Stock, an amount equal to the
amount of such dividend or distribution paid on a share of Common Stock for each
of your then-outstanding RSUs covered by this Letter. The accumulated dividend
equivalents will vest on the applicable vesting date for the RSU with respect to
which such dividend equivalents were credited, and will be paid in cash (or, if
the dividend or distribution is paid in kind, in the same kind) at the time a
stock certificate evidencing the shares represented by such vested RSU is
delivered to you. The Company shall be required to make an equitable adjustment
to the RSUs, as to the number of shares of Common Stock, or as to the kind of
securities, property or cash deliverable in satisfaction of this award, in order
to recognize the impact of a stock split, stock dividend or any other event or
occurrence of the kind provided in Section 4.4 of the Plan. For the avoidance of
doubt, the Company shall be required to make an equitable adjustment in the
event of a distribution on Common Stock (other than cash dividends, which are
addressed above).

 

2.Vesting of RSUs

 

Your RSUs will become vested (and paid in accordance with Section 4 below) with
respect to the following number(s) of shares of Common Stock on the following
date(s) as set forth below, provided that you are in the Service (as defined
below) of the Company or one of its subsidiaries on such date and the RSUs have
not been forfeited in accordance with Sections 3 and 6:

 

Date Number of Share of Common Stock December 31, 2018 250,000 December 31, 2019
250,000 December 31, 2020 250,000 December 31, 2021 250,000

 

For purposes hereof, you shall be considered to be in the “Service” of the
Company or one of its subsidiaries if you are an employee of the Company (or one
if its subsidiaries, as applicable) on the applicable vesting date. Except as
provided in Sections 3 and 6 below, if your Service terminates for any reason,
the RSUs granted to you which have not vested shall be forfeited upon such
termination of Service.

 

3.Termination of Service

 

a.Upon a Change of Control

 

In the event of the consummation of a Change of Control, all of the unvested
RSUs held by you shall become fully vested and be paid in accordance with
Section 4 below.

 

2

 

 

b.Upon an Involuntary Termination without Cause

 

In the event your employment with the Company or one of its subsidiaries is
terminated without Cause (as defined in the Employment Agreement by the Company
or one of its subsidiaries, all of the unvested RSUs held by you shall become
fully vested and be paid in accordance with Section 4 below.

 

c.Upon a Voluntary Termination with Good Reason

 

In the event you terminate your employment with the Company or one of its
subsidiaries for Good Reason (as defined in the Employment Agreement), all of
the unvested RSUs held by you shall become vested and be paid in accordance with
Section 4 below.

 

d.Upon Death or Disability

 

In the event your employment with the Company or one of its subsidiaries is
terminated by reason of your death or Disability (as defined below), a portion
or all of the unvested RSUs held by you shall become vested as provided below in
this Section 3(d) and be paid in accordance with Section 4 below.

 

The portion of the unvested RSUs that will vest shall be determined by (i)
multiplying the full number of RSUs covered by this Letter by a fraction, the
numerator of which shall be the number of months you were employed by the
Company or one of its subsidiaries after the date of this Letter (up to a
maximum of twenty-four months), and the denominator of which shall be
twenty-four, and then (ii) subtracting from the resulting sum the number of RSUs
which had previously vested. As an example, and for the avoidance of doubt, if a
death or Disability happens one year after the date of this Letter, the net
number of RSUs that would vest under this provision would equal (1,000,000 x
12/24) – 250,000 (the RSUs that vested according to their normal annual vesting
schedule) = 250,000.

 

For purposes of this Letter, “Disability” shall mean physical or mental
incapacity of a nature which prevents you, in the good faith judgment of the
Committee, from performing your duties and responsibilities as CEO for a period
of 90 consecutive days or 150 days during any year, with each year under this
Letter commencing on each anniversary of the date hereof.

 

4.Delivery of Common Stock

 

Upon the vesting of your RSUs pursuant to Sections 2 or 3 above, a certificate
for the shares of Common Stock represented by your vested RSUs shall be
registered in your name and delivered to you as soon as practicable, but no
later than thirty (30) days, after each of the vesting dates set forth in
Sections 2 and 3. Common Stock delivered upon the vesting of your RSUs will be
fully transferable (subject to any applicable securities law restrictions) and
not subject to forfeiture, and will entitle the holder to all rights of a
stockholder of the Company.

 

3

 

 

At any time prior to the vesting of your RSUs, you may elect to exchange some or
all of your then-outstanding unvested RSUs for an equal number of shares of
Restricted Stock (as defined under Section 8 of the Plan) by providing at least
thirty (30) days written notice to the Company and specifying therein the number
of RSUs you elect to exchange and the day you would like the exchange to occur
(the “Exchange Date”). The shares of Restricted Stock shall be issued to you
upon your execution of a Restricted Stock Agreement having the same terms and
conditions applicable to the Restricted Stock as are applicable herein to the
RSUs for which they were substituted, including without limitation the
provisions of Section 6 hereof and which Restricted Stock Agreement shall
provide: (a) that the Company shall hold the stock certificates relating to any
unvested shares of Restricted Stock on your behalf until such share become
vested and the restrictions lapse; (b) you grant the Company an irrevocable
proxy to vote any unvested shares of Restricted Stock; (c) the Company shall
offset from the Royalty (as defined in the Employment Agreement) or any sums
otherwise due to you, the amount of any dividends you receive with respect to
shares of Restricted Stock that are not vested on the record date for the
payment of such dividends, provided that the Company shall pay such dividends to
you upon the vesting of such shares of Restricted Stock; and (d) the Company
shall not make any payment to you on account of any shares of Restricted Stock
that are forfeited. With respect to any Restricted Stock you receive pursuant to
this Section 4, you shall have a right to make an election pursuant to Section
83(b) of the Code to be taxed on the Exchange Date as if you were then fully
vested in the shares of Restricted Stock.

 

The Company shall use commercially reasonable efforts to cause its Registration
Statement on Form S-8 (or successor form) filed with the Securities and Exchange
Commission covering shares subject to the Plan to remain effective and current
until such times as all of your RSUs are either delivered hereunder or forfeited
under Section 6 and, until three months after you cease being an “affiliate” of
the Company, to maintain a resale prospectus thereunder (or otherwise register
under the Securities Act of 1933, as amended) the Common Stock underlying your
RSUs.

 

5.Income Tax Withholding

 

You will be required to pay, pursuant to such arrangements as the Company may
establish from time to time, any applicable federal, state and local withholding
tax liability at the time that the value of the RSUs and/or related dividend
equivalents becomes includable in your income. In this regard, you will have the
right to elect to have the minimum amount of any required tax withholding with
respect to the vesting of RSUs satisfied by having the Company withhold a number
of shares of Common Stock otherwise deliverable to you in connection with the
vested RSUs having a Fair Market Value equal to such withholding tax liability.

 

For purposes of this Letter, “Fair Market Value” of a share of Common Stock on
any date shall be (i) if the principal market for the Common Stock is a national
securities exchange, the closing sales price per share of the Common Stock on
such day as reported by such exchange or on a consolidated tape reflecting
transactions on such exchange, or (ii) if the principal market for the Common
Stock is not a national securities exchange, the closing average of the highest
bid and lowest asked prices per share of Common Stock on such day as reported by
the market upon which the Common Stock is quoted, or an independent dealer in
the Common Stock, as determined by the Company in good faith; provided, however,
that if clauses (i) and (ii) are all inapplicable, or if no trades have been
made and no quotes are available for such day, the Fair Market Value of the
Common Stock shall be determined by the Committee in good faith by any method
consistent with applicable regulations adopted by the United States Treasury
Department relating to stock options or stock valuation.

 

 

 

 

6.Forfeiture Events and Claw-Back

 

Notwithstanding anything else in this Letter, all RSUs that have not been paid
to you by delivery (in the case of your voluntary termination without Good
Reason, that have not been vested rather than have not been delivered) of the
underlying shares of Common Stock as required by Section 4 prior to January 1,
2022 shall be forfeited without payment (regardless of the vested status of the
RSUs) if any one of the following occurs prior to delivery as required by
Section 4 (vesting, in the case of your voluntary termination without Good
Reason) of the shares of Common Stock underlying the RSUs: (i) the Company
involuntarily terminates your employment under the Employment Agreement for
Cause; (ii) you voluntarily terminate your employment under the Employment
Agreement without Good Reason; or (iii) you breach any of the covenants set out
in Sections 5 or 6 of the Employment Agreement (“Restrictive Covenants”). The
Company reserves the right (as provided below) to claw-back shares of Common
Stock delivered under this Letter if you violate any of the Restrictive
Covenants within eighteen (18) months after the vesting of such shares of Common
Stock. If the Committee determines, in its good faith discretion, that all or
some portion of the shares of Common Stock delivered to you will be clawed-back,
then you shall be required to repay to the Company an equal number of shares of
Common Stock to that so delivered to you or, at your option, cash equal to the
Fair Market Value at the date of delivery to you of such shares of Common Stock
or a combination of shares of Common Stock having a Fair Market Value on the
date of repayment equal to the Fair Market Value of such shares at the date of
delivery thereof to you and such cash, in each case reduced by the amount of
taxes paid by you with respect to the vesting, delivery and sale of such shares.
In addition to any other remedy available to the Company under applicable law,
the Company shall have the right to offset any other amounts payable to you by
the amount of any required repayment by you which has not been repaid.
Notwithstanding the foregoing provisions of this Section 6, the Company may not
affect any forfeiture of RSUs or clawback of shares of Common Stock based on a
breach of the Restrictive Covenants unless, after providing you notice of its
intent to so exercise such right, any such breach remains uncured after 30 days
from the date you receive such notice.

 

7.[intentionally omitted]

 

8.No Guarantee of Continuation of Service

 

This grant of RSUs does not constitute an assurance of continued Service for any
period or in any way interfere with the Company’s right to terminate your
Service.

 

9.Administration

 

The Committee has the sole power to exercise its good faith judgment to
interpret the Plan and this Letter and to act upon all matters relating this
grant to the extent provided in the Plan and not inconsistent with the terms of
this Letter. Any decision, determination, interpretation, or other action taken
pursuant to the provisions of the Plan and this Letter by the Committee shall be
final, binding, and conclusive.

 

 

 

 

10.Amendment; Section 409A

 

The Committee may from time to time amend the terms of this grant in accordance
with the terms of the Plan in effect at the time of such amendment, but no
amendment which is unfavorable to you can be made without your written consent.

 

The Plan is of unlimited duration, but may be amended, terminated or
discontinued by the Board of Directors of the Company at any time. However, no
amendment, termination or discontinuance of the Plan will unfavorably affect
this grant.

 

Notwithstanding anything herein to the contrary, this Letter and the RSUs issued
hereunder are intended not to be governed by or to be in compliance with Section
409A of the Code. To the extent applicable, this Letter and the RSUs shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretative guidance issued thereunder,
including, without limitation, any such regulations or other guidance that may
be issued after the Grant Date. Notwithstanding the foregoing, the Committee
expressly reserves the right to amend the terms of the Plan and this grant with
your consent which shall not be unreasonably withheld to the extent it
determines that such amendment is necessary or desirable to comply with Section
409A of the Code, subject however to the right provided in your Employment
Agreement to require the Company to make commercially reasonable adjustments
requested by you in a manner which maintain the basic financial provisions of
the Employment Agreement, for the purposes of avoiding the application of, or
otherwise to comply with the provisions of, Section 409A of the Code.

 

Notwithstanding anything in this Letter, in the event that you are deemed to be
a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code and you are not “disabled” within the meaning of Section 409A(a)(2)(C) of
the Code, no payments hereunder that are “deferred compensation” subject to
Section 409A of the Code shall be made to you prior to the date that is six (6)
months after the date of your “separation from service” (as defined in Section
409A of the Code) or, if earlier, the date of your death. Following any
applicable six (6) month delay, all such delayed payments will be paid in a
single lump sum on the earliest permissible payment date. For purposes of
Section 409A of the Code, each of the payments that may be made to you hereunder
are designated as separate payments for purposes of Treasury Regulations Section
1.409A-1(b)(4)(i)(F), 1.409A-1(b)(9)(iii) and 1.409A-1(b)(9)(v)(B).

 

 

 

 

11.Notices

 

Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express or
personal delivery against receipt, or mailed by registered or certified mail
(return receipt requested), to the party to whom it is given at, in the case of
the Company, Chief Executive Officer, TheStreet, Inc., 14 Wall Street, 15th
Floor, New York, NY 10005, or, in the case of you, at your principal residence
address as then reflected on the records of the Company or such other address as
such party may hereafter specify by notice to the other party hereto. Any notice
or other communication shall be deemed to have been given as of the date so
personally delivered or transmitted by telecopy or like transmission or on the
next business day after sent by overnight delivery service for next business day
delivery or on the fifth business day after sent by registered or certified
mail.

 

12.Representations

 

The Company hereby represents and warrants that the execution and delivery of
this Letter and the performance by the Company of its obligations hereunder have
been duly authorized by all necessary corporate action of the Company.

 

13.Amendment

 

This Letter may be amended only by a written agreement signed by the parties
hereto.

 

14.Binding Effect

 

This Letter shall be binding upon and inure to the benefit of the Company and
any successor organization which shall succeed to the Company by merger or
consolidation or operation of law, or by acquisition of all or substantially all
of the assets of the Company.

 

15.Governing Law

 

This Letter shall be governed by and construed in accordance with the internal
laws of the State of New York applicable to contracts to be performed wholly
within the state and without regard to its conflict of laws provisions that
would defer to the laws of another jurisdiction, except to the extent the laws
of the State of Delaware mandatorily govern.

 

16.Severability

 

If any provision of this Letter shall for any reason be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Moreover, if any
one or more of the provisions of this Letter shall be held to be excessively
broad as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent
allowable by applicable law. To the extent permitted by applicable law, each
party hereto waives any provision of law that renders any provision of this
Letter invalid, illegal or unenforceable in any way.

 

17.Execution in Counterparts

 

This Letter may be executed in one or more counterparts, each of which shall be
deemed to be an original and all of which shall constitute one and the same
instrument.

 

 

 

 

18.Entire Agreement

 

This Letter, together with the Employment Agreement between the Company and you
dated the same date as this Letter and award agreements entered into by and
between you and the Company with respect to outstanding incentive awards and
incentive awards granted on or before the date hereof, sets forth the entire
agreement, and supersedes all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter hereof and
thereof.

 

19.Titles and Headings

 

Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Letter.

 

20.Consent to Jurisdiction

 

The parties hereto each hereby irrevocably submit to the exclusive jurisdiction
of any New York State or Federal court sitting in the Borough of Manhattan, City
of New York in any action or proceeding to enforce the provisions of this
Letter, and waives the defense of inconvenient forum to the maintenance of any
such action or proceeding.

 

This Letter contains the formal terms and conditions of your award and
accordingly should be retained in your files for future reference. The Company
may require you to provide evidence of your acknowledgment of this Letter using
such means of notification as may be communicated to you by the Company or its
service provider.

                  Very truly yours,           THESTREET, INC.           By: -s-
David A. Callaway [img001_v3.jpg]      Name: David A. Callaway       Title:
    CEO                 AGREED TO AND ACCEPTED:                           -s-
James J. Cramer [img002_v3.jpg]              James J. Cramer            

 

 

 